Citation Nr: 1119623	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-22 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1956, and from January 1957 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued disability ratings of 20 percent for lumbosacral strain and 0 percent for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Lumbosacral strain is manifested by daily pain and stiffness in the back, radiating pain to the legs, forward flexion to 90 degrees, normal sensory evaluation, full motor strength, and no incapacitating episodes.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2009 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment or daily activities.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also advised the Veteran of how effective dates are assigned.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, VA examination reports, and the transcript of the Travel Board hearing the Veteran had in March 2011 before the undersigned Veterans Law Judge.  

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument, testifying at the hearing, and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Lumbosacral Strain

Service connection for the Veteran's lumbosacral strain has been effect since 1973.  In July 2009, the Veteran requested an increased rating for his service connected back disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Rating Schedule provides for evaluating lumbosacral strain under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The criteria for evaluating disability of the thoracolumbar spine for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  ..................................... 40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ................ 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  ................... 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

38 C.F.R. § 4.71a.

Intervertebral disc syndrome, preoperative or postoperatively, is rated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes on the total duration of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For example, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrants a 40 percent evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The claims file contains records of private treatment of the Veteran's lumbar spine disorder.  In December 2000, lumbosacral MRI showed severe stenosis at L2-L3 with a left L2-L3 disc rupture.  The Veteran underwent lumbar spine decompression surgery in January 2001.  Records of follow-up treatment in 2001 and 2002 reflect that low back and lower extremity pain diminished after the surgery.  In September 2007, lumbar spine MRI showed extensive degenerative changes throughout the lumbar spine.

The Veteran had a VA spine examination in September 2009.  The examiner reported having reviewed the claims file.  The Veteran related a history of right total knee arthroplasty around 2007.  He reported having stiffness and dull pain in his low back, without radiation of pain into the lower extremities.  He stated that he had pain and stiffness every morning, and that the symptoms diminished later in the day.  He did not report having had any incapacitating episodes of low back symptoms over the preceding year.  He stated that he had retired in 1997.  He indicated that he was able to fish and hunt, and mow his lawn with a self propelled mower he walked behind.  He also noted that goes to a gym 3 days a week to exercise, stretch and lift light weights.

The examiner observed that the Veteran had normal ambulation, and did not use any assistive devices.  The range of motion of the Veteran's lumbar spine was to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side.  With repetitive motion, he had mild flare-ups of pain at 30 degrees of lateral flexion and rotation.  The straight leg raising test was negative bilaterally.  Spine x-rays showed evidence of the surgery, and showed severe narrowing in the disc spaces from T11 to S1.  The examiner's impressions regarding the lumbar spine were past laminectomies, and advanced degenerative disease, without neuropathy or radiculopathy.

In the March 2011 Travel Board hearing, the Veteran reported that his low back was painful every morning.  He stated that he took medication for the pain, and that he worked through the pain, moving his back around to increase flexibility and reduce pain.  He stated that he had pain in his legs, worse in the left leg, and that his physician related the leg symptoms to his lower back disorder.  He indicated that he used exercises that he had learned in physical therapy.  He stated that in the preceding year he had not had flare-ups that made him unable to do anything.  He stated that the pain in his legs was worse recently than it was at the time of the 2009 VA examination.

Following the hearing, the Veteran submitted reports of private treatment with a waiver of RO consideration.  In July 2010 the Veteran was seen for complaints of left lower extremity radicular pain.  He described the pain as an intermittent burning.  He denied weakness, numbness, or paresthesia, and denied bowel and bladder incontinence.  The examiner stated he reviewed the report of the May 2010 MRI, which showed spinal stenosis at multiple levels.  Physical examination revealed five out of five motor strength in the lower extremities bilaterally, absent ankle and knee jerks, and intact sensory examination to light touch bilaterally.  

Upon consideration of the record, the Board finds that an evaluation in excess of 20 percent for the Veteran's disability is not warranted.  The Veteran's thoracolumbar spine range of motion does not fall within even the 10 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.  On the 2009 VA examination, the Veteran had full forward flexion.  As forward flexion limited to 30 degrees or less has not been shown, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted. 

Moreover, the Veteran has intervertebral disc degeneration, but denied having incapacitating episodes, so a higher rating cannot be under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Finally, the Veteran now reports that he suffers from pain radiating into the legs, primarily the left leg.  He testified that the left leg bothers him every night when he is in bed and that after sleeping for a while his left leg starts cramping and wakes him.  Physical examination by his private physician revealed absent ankle and knee jerks, but found full motor strength and normal sensation to light touch.  The Veteran denied weakness, numbness or paresthesias.  The complaints of radiating pain are contemplated in the evaluation assigned under the General Rating Formula for Diseases and Injuries of the Spine, which notes that radiating pain is considered. The objective findings on examination, to include absent reflexes, do not reflect that his neurological symptoms rise to the level of incomplete paralysis of the sciatic nerve such that a separate compensable rating is warranted, as the Veteran had normal motor strength and intact sensory evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In summary, the subjective complaints and objective manifestations of the Veteran's lumbosacral spine disability are adequately addressed by the 20 percent rating currently assigned, and the preponderance of the evidence is against the claim. 

The Board has considered whether the Veteran's lumbosacral spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a disability rating higher than 20 percent for lumbosacral strain is denied.


REMAND

In the March 2011 Travel Board hearing, the Veteran reported that, since the most recent VA audiological testing, which was performed in 2009, he had perceived worsening of the hearing in his left ear.  He also argued in his substantive appeal that the examination was not performed properly.   The Veteran worked as a licensed audiologist for VA until 1997.  

In light of the above, the Board remands the claim for an increased rating for hearing loss a new VA audiology examination to determine the current extent of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA audiology examination, which complies with VA audiology examination protocols, to determine the current extent of the Veteran's hearing loss.  The claims file should be reviewed in conjunction with the examination.  All test results should be reported.  The examiner should comment on whether the Veteran's familiarity with the Maryland CNC test due to his past job as a VA audiologist likely results in an artificially high speech recognition score.  If so, the examiner should indicate whether it would be more appropriate to use only puretone results to evaluate the Veteran's hearing loss.  The examiner should provide the rationale for his/her conclusions.

2.  After completion of the above, review the expanded record and determine if the Veteran's remanded claim can be granted.  If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


